internal_revenue_service index number number release date cc dom corp plr-122010-98 date distributing controlled distributing corporation y business e business g date a b c d plr-122010-98 exchange alternative exchange this responds to a request dated date submitted on your behalf by your authorized representative that we supplement our letter_ruling dated date plr-121669-97 the prior ruling regarding certain federal_income_tax consequences of a series of transactions which included the distribution of all of the outstanding capital stock of the successor to controlled new controlled by distributing to holders of its group b common_stock in exchange for that stock and to holders of its group c common_stock as a distribution with respect to their group c common_stock the distribution the prior ruling held inter alia that the distribution qualified as a tax-free distribution under sec_355 of the internal_revenue_code capitalized terms retain the meanings originally assigned to them following the distribution distributing was renamed corporation y and the successor to controlled was renamed distributing corporation y through wholly owned subsidiaries is engaged in business e and business g by resolution dated date a the board_of directors of corporation y authorized the repurchase of up to b million shares representing approximately c percent of the capital stock of corporation y over a period not to exceed d months in the prior ruling corporation y represented that it had no plan or intention to repurchase shares following the distribution other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 at such time as corporation y determines to repurchase shares corporation y will engage a broker to act as its agent to repurchase shares in the open market the broker would execute purchases under guidelines established by corporation y these typically would include price limits eg a price lower than a pre-determined ceiling and volume limits eg no more than a pre-determined percentage of the trading volume on a particular day these guidelines would be supplemented by regular contacts daily or even more frequent between corporation y and the broker to monitor the program and to be responsive to specific conditions in the market plr-122010-98 all trades executed under this program will be executed on exchange or occasionally on alternative exchange be reported on the tape and included in corporation y’s daily trading volume the stock specialist will record the trade as a trade between corporation y’s broker and the broker acting as seller’s agent corporation y is not made aware of the identity of the seller alternatively corporation y may receive unsolicited telephone inquiries from brokers other than the one selected as its purchasing agent offering a block of stock at a set price a block_trade these brokers will have received a sell order from one of their clients and are attempting to execute it directly with corporation y under securities and exchange guidelines corporation y is permitted to entertain these unsolicited requests even if its broker is buying shares on its behalf in the market the same day if corporation y accepts the block_trade at the offered price or such other price as may be agreed upon the trade will be executed on exchange or on alternative exchange as the case may be be reported on the tape and included in corporation y’s daily trading volume the stock specialist will record the block_trade as a trade between the broker soliciting the block_trade as corporation y’s agent and the same broker as seller’s agent corporation y is not made aware of the identity of the seller sec_4 b iii of revproc_96_30 requires that stock repurchases be made in the open market with respect to the proposed stock repurchases corporation y has made the following representation corporation y will not know the identify of the seller of its stock with respect to any block_trade in which corporation y may participate based on the information submitted and on the representation set forth above we hold as follows corporation y’s repurchases of capital stock pursuant to a block_trade will constitute repurchases made in the open market within the meaning of sec_4 b iii of revproc_96_30 this supplement is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent plr-122010-98 each taxpayer involved in the transaction should attach a copy of this supplement to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is consummated under a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative sincerely assistant chief_counsel corporate by victor l penico chief branch refers to written_determination number
